Opinion filed April 7, 2022




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-20-00143-CR
                                  __________

                   JOSE CRUZ HOLGUIN III, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 441st District Court
                             Midland County, Texas
                         Trial Court Cause No. CR50621


                      MEMORANDUM OPINION
       A jury in Midland County convicted Appellant of one count of continuous
violence against the family, a third-degree felony. TEX. PENAL CODE ANN. § 25.11
(West Supp. 2021). The jury assessed Appellant’s punishment at confinement for
three years in the Institutional Division of the Texas Department of Criminal Justice
and recommended that the sentence be suspended.          The trial court sentenced
Appellant accordingly and placed him on community supervision for a term of six
years. Appellant challenges his conviction in two issues on appeal. First, Appellant
argues that the evidence is insufficient to sustain his conviction because there is a
fatal variance between the named victim in the indictment and the actual victim
proved by the State at trial. Second, Appellant argues that the trial court reversibly
erred by excluding five character witnesses who would have testified that Appellant
has a good reputation for the ethical treatment of women. We affirm.
                                        Background Facts
        Appellant was indicted on five counts.1 He was ultimately acquitted of all but
count one, which charged him with continuous violence against the family. Count
one alleged that Appellant committed two acts of violence within a twelve-month
period against “Ann Rose,” a pseudonym used by the State to identify the victim.
Specifically, the indictment alleges that, on or about October 23, 2017, Appellant
pushed, grabbed, or threw Ann Rose to the floor and that, on or about August 19,
2017, he grabbed and pulled Ann Rose by the hair.
        Following voir dire, and after the jury had been seated and sworn in, Appellant
moved for a mistrial on the grounds that the named victim in the indictment, Ann
Rose, did not match the name of the actual victim in this case, Virginia McMahan.
The name “Ann Rose” was never mentioned during voir dire by either party, but the
State questioned venirepersons as to whether they knew Virginia McMahan or her
daughters and whether they could be impartial notwithstanding that familiarity. This
was not the first time, however, that Appellant was apprised of the fact that the
charges against him concerned Virginia McMahan and not the pseudonymous Ann
Rose. Almost five months before voir dire, the State provided Appellant with its



        1
          The indicted offenses were: Count 1-Continuous violence against the family; Count 2-Obstruction
or retaliation; Count 3-Assault by Choking; Count 4-Assault by choking; and Count 5-Assault by Choking.


                                                   2
witness list for trial. The list began with Virginia McMahan, followed by her
daughters and her best friend from the time period during which she was dating
Appellant, among others.      Ann Rose appeared nowhere on that list.           Neither
Appellant nor his trial counsel argued, in support of Appellant’s motion for mistrial,
that the variance between the named victim in the indictment and the actual victim
to be proved at trial caused any unfair surprise or insufficient notice. The trial court
denied Appellant’s motion for mistrial.
      Virginia McMahan, her daughters, her best friend, the McMahans’ family
violence therapist, and a detective from the Midland Police Department testified
during the State’s case-in-chief. After the State rested, Appellant sought to elicit
testimony from five character witnesses that Appellant had a good reputation for
treating women ethically. The State objected to each on relevance grounds, and the
trial court sustained each objection. Two other witnesses testified for Appellant and
stated that Virginia McMahan has a bad reputation for dishonesty.
      During his closing argument, Appellant’s trial counsel argued that Virginia
McMahan was embittered by Appellant’s habitual infidelity and lied about the
physical assaults on her person in order to exact revenge against Appellant.
Appellant’s trial counsel had made this same argument in his opening statement to
the jury. Appellant also cross-examined Virginia McMahan about her motivation to
lie about Appellant seeking revenge for his infidelity. In short, from start to finish,
Appellant’s theory of the case was that the accusations against him were fabricated
by the complaining witness because she was angry with him for routinely cheating
on her.
      The jury acquitted Appellant of counts two through five of the indictment and
returned a verdict of guilty for count one: continuous violence against the family.
On appeal, Appellant argues that he is entitled to an acquittal because the evidence


                                           3
was insufficient to support his conviction insofar as the offense proved at trial
involved a different victim than the one named in the indictment. In the alternative,
Appellant argues that his conviction should be reversed and the cause remanded for
a new trial because the trial court abused its discretion by excluding five witnesses
from testifying that Appellant has a good reputation for treating women ethically.
We overrule both issues and affirm the judgment of the trial court.
                                                Discussion
                                   I. Sufficiency of the Evidence
        A. Standard of Review and Applicable Law
        “In Jackson v. Virginia, the Supreme Court held that federal due process
requires that the State prove, beyond a reasonable doubt, every element of the crime
charged.” Byrd v. State, 336 S.W.3d 242, 246 (Tex. Crim. App. 2011) (citing
Jackson v. Virginia, 443 U.S. 307, 316 (1979)). “Under Texas state law, we measure
the sufficiency of the evidence ‘by the elements of the offense as defined by the
hypothetically correct jury charge for the case.’” Id. (quoting Malik v. State, 953
S.W.2d 234, 240 (Tex. Crim. App. 1997)). “Thus, we apply the Jackson standard
of review to the hypothetically correct jury charge.”2 Id. (citing Malik, 953 S.W.2d
at 240; Gollihar v. State, 46 S.W.3d 243, 257 (Tex. Crim. App. 2001)). “But
sometimes the words in the indictment do not perfectly match the proof at trial.” Id.
        “A ‘variance’ occurs when there is a discrepancy between the allegations in
the charging instrument and the proof at trial.” Gollihar, 46 S.W.3d at 246.
“[V]ariance claims [are] insufficiency of the evidence problems.” Id. at 247. But
“not every variance between the evidence at trial and the indictment is fatal.”


        2
         A hypothetically correct jury charge is one that “accurately sets out the law, is authorized by the
indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s
theories of liability, and adequately describes the particular offense for which the defendant is tried.” Byrd,
336 S.W.3d at 246 (citing Malik, 953 S.W.2d at 240) (emphasis added).


                                                      4
Stevens v. State, 891 S.W.2d 649, 650 (Tex. Crim. App. 1995). Thus, “a materiality
inquiry should be made in all cases, like this one, that involve a ‘sufficiency of the
evidence claim based upon a variance between the indictment and the proof’ and . . .
only a ‘material’ variance will render the evidence insufficient.” Fuller v. State, 73
S.W.3d 250, 253 (Tex. Crim. App. 2002) (emphasis added) (quoting Gollihar, 46
S.W.3d at 257). In a legal sufficiency analysis, unless the variance is material, it
should be disregarded.     Hernandez v. State, No. 01-16-00453-CR, 2017 WL
6327371, at *3 (Tex. App.—Houston [1st Dist.] Dec. 12, 2017, pet. ref’d) (mem.
op., not designated for publication) (citing Gollihar, 46 S.W.3d at 257–58). “[A]
variance that is not prejudicial to a defendant’s ‘substantial rights’ is immaterial.”
Gollihar, 46 S.W.3d at 248.
      A variance is not prejudicial to a defendant’s substantial rights—and thus not
grounds for acquittal on the basis of insufficient evidence—when two conditions are
satisfied. First, the indictment, as written, must inform the defendant of the charge
against him sufficiently to allow him to prepare an adequate defense at trial. Id.
(citing United States v. Sprick, 233 F.3d 845, 853 (5th Cir. 2000)). Second,
prosecution under the deficiently drafted indictment must not subject the defendant
to the potential risk of a subsequent prosecution for the same crime. Id. “[T]he
burden of demonstrating surprise or prejudice rests with the defendant.” Santana v.
State, 59 S.W.3d 187, 194 (Tex. Crim. App. 2001).
      B. The evidence was sufficient—Appellant had adequate notice of the
      charges against him, and he was not at risk of double jeopardy for the
      same offense.
      Appellant argues that the variance between the named victim in the
indictment, Ann Rose, and the actual victim proved at trial, Virginia McMahan, was
material. As a result, Appellant asserts that he did not receive fair notice of the
State’s intent to charge him with offenses against McMahan and that he is now

                                          5
exposed to the risk of double jeopardy for the same offenses indicted under a
different victim’s name. But the State responds that the variance is immaterial. It
asserts that Appellant was neither surprised nor deprived of notice of the State’s
intent to prosecute him for offenses committed against McMahan, as evidenced by
Appellant’s own assertions and those of his counsel at trial. Further, the State asserts
that Appellant is not at risk of double jeopardy because a transcript of the trial record
from this case would easily bar any subsequent attempts by the State to prosecute
Appellant a second time by using Virginia McMahan’s name in a future indictment.
We agree with the State.
             1. The notice prong.
      As the State correctly pointed out to the trial court, “[T]he witness list
contained the right name, Virginia McMahan. . . . [A]ll the offense reports that ha[d]
been provided to [Appellant] through TechShare d[id], in fact . . . list her, Virginia
McMahan, as the complaining witness[.]” Further, we are persuaded by the fact that,
during a pretrial hearing on Appellant’s motion for a mistrial, Appellant and his trial
counsel both represented to the trial court that they were not surprised that the
complaining witness in the case was Virginia McMahan, notwithstanding that the
named victim in the indictment was Ann Rose. The record is clear on this point:
             [PROSECUTOR]: And, Your Honor, if I may.
             THE COURT: Yes, sir.
            [PROSECUTOR]: We all know Ann Rose is a pseudonym. The
      Defense isn’t surprised that it’s -- Virginia McMahan is the one -- is the
      alleged victim. This is not a surprise.
             ....
             [APPELLANT’S COUNSEL]: . . . I’m not here alleging
      surprise. I saw the indictment. And as an experienced criminal defense
      attorney, I waited, because I was not given notice of the pseudonym.


                                           6
      I’m not claiming -- I’m not claiming surprise. I’m not claiming notice.
      I’m saying they have not complied.
             ....
             [PROSECUTOR]: . . . [W]e can totally do a trial -- there’s no
      surprise and changing the trial amendment. It wouldn’t substantially
      change the charge. It would be the same charge.
Thus, we are unable to entertain Appellant’s complaint that he was deprived of the
requisite fair notice by the State’s use of the pseudonym “Ann Rose” in the
indictment. Appellant and his trial counsel appear to have received fair notice, if not
actual knowledge, of this matter prior to trial. However, Appellant’s trial counsel did
complain when the motion for mistrial was presented that the variance exposed
Appellant to the risk of double jeopardy. The trial court denied Appellant’s motion,
relying on Stevens, 891 S.W.2d 649. We will consider, therefore, whether the double
jeopardy prong of the fatal variance doctrine entitles Appellant to the relief he seeks.
             2. The double-jeopardy prong.
      After reviewing the record, we are convinced that the State’s use of the
pseudonym “Ann Rose” in the indictment, does not expose Appellant to the risk of
double jeopardy for any of the offenses with which the State charged him or could
subsequently charge him. Where the charging instrument uses a pseudonym but the
State proves at trial that the complaining witness goes by a different name, the Court
of Criminal Appeals has held that defendants are not exposed to the risk of double
jeopardy when the record clarifies that the name in the charging instrument and the
complaining witness are one-and-the-same person. See Fuller, 73 S.W.3d at 254;
see also Santana, 59 S.W.3d at 195–96 (holding that the defendant did not face
double jeopardy because, “if prosecuted again, [he] may avail himself of the entire
record and not merely the charging instrument”); Gollihar, 46 S.W.3d at 258



                                           7
(holding that “entire record, not just indictment, may be referred to in protecting
against double jeopardy in event of subsequent prosecution”).
      The trial record is replete with evidence that Ann Rose and Virginia McMahan
are one-and-the-same person. The following excerpts are examples of references
that sufficiently connect the name Ann Rose to Virginia McMahan. From the State’s
opening statement:
            [THE STATE]: You are going to hear from . . . the victim, Ms.
      McMahan. Okay. You will hear that Ms. McMahan is, in fact, the
      same person as the Ann Rose that you just heard read from the
      indictment.
Direct examination of McMahan by the State, during the State’s case-in-chief:
            [THE STATE]: [W]e’ve talked to you about the name on the
      indictment being Ann Rose.
            [MCMAHAN]: That’s correct.
            [THE STATE]: Okay. Who is Ann Rose?
            [MCMAHAN]: Me.
            [THE STATE]: Okay. How are you Ann Rose?
            ....
            [MCMAHAN]: Whenever I came to the DA’s office, I talked to
      a person that works for the DA’s office and we decided that because of
      my work and just overall protection, because some information is
      public, to give me an alias.
            [THE STATE]: Okay. And that alias was?
            [MCMAHAN]: Anna [sic] Rose.
            [THE STATE]: Ann Rose?
            [MCMAHAN]: (Indicated in the affirmative).
In the event of any subsequent prosecution for these same charges—but with an
indictment using a name other than “Ann Rose”—all Appellant must do to have the


                                         8
charges dismissed is to submit portions of the record to the trial court in a pretrial
double jeopardy motion or hearing. See Santana, 59 S.W.3d at 195–96; Gollihar,
46 S.W.3d at 258. We conclude, therefore, that the variance between the named
victim in the indictment, Ann Rose, and the victim proved at trial, Virginia
McMahan, was immaterial because it did not expose Appellant to the risk of
duplicative prosecutions in violation of his double jeopardy rights.
      We hold that Appellant is not entitled to an acquittal under the fatal variance
doctrine. Thus, the evidence supporting his conviction is sufficient. We overrule
Appellant’s first issue on appeal.     We now proceed to consider Appellant’s
complaint that the trial court reversibly erred by excluding five character witnesses
from testifying as to Appellant’s good reputation for the ethical treatment of women.
                        II. Exclusion of Character Evidence
      A. Standard of Review
      We review a trial judge’s decision on the admissibility of evidence under an
abuse of discretion standard and will not reverse it if it is within the zone of
reasonable disagreement. Tillman v. State, 354 S.W.3d 425, 435 (Tex. Crim. App.
2011). “If the trial court’s evidentiary ruling is correct under any applicable theory
of law, it will not be disturbed even if the trial court gave a wrong or insufficient
reason for the ruling.” Johnson v. State, 490 S.W.3d 895, 908 (Tex. Crim. App.
2016).

      B. The trial court did not err in excluding character witnesses
      regarding Appellant’s good reputation for “the ethical treatment of
      women.”
             1. Applicable Law
      Generally, “[e]vidence of a person’s character or character trait is not
admissible to prove that on a particular occasion the person acted in accordance with


                                          9
the character or trait.” TEX. R. EVID. 404(a)(1). However, in a criminal case, “a
defendant may offer evidence of . . . [his] pertinent trait.” Id. R. 404(a)(2)(A). That
is to say, “an accused in a criminal case is permitted to introduce evidence of a
specific good-character trait to show that it is improbable that he committed the
charged offense, when that character trait is relevant to the offense.” Wilson v. State,
451 S.W.3d 880, 885 (Tex. App.—Houston [1st Dist.] 2014, pet. ref’d) (quoting
Melgar v. State, 236 S.W.3d 302, 306–07 (Tex. App.—Houston [1st Dist.] 2007,
pet. ref’d)). Evidence is relevant if it has any tendency to make a material fact more
or less probable than it would be without that evidence. TEX. R. EVID. 401. “A
character trait is relevant if it is one that relates to a trait involved in the offense
charged or a defense raised.” Reighley v. State, 585 S.W.3d 98, 103 (Tex. App.—
Amarillo 2019, pet. ref’d) (quoting Melgar, 236 S.W.3d at 307). When evidence of
a person’s character trait is admissible, “it may be proved by testimony about the
person’s reputation or by testimony in the form of an opinion.” TEX. R. EVID.
405(a)(1).
             2. Analysis
      Whether a good reputation for the ethical treatment of women constitutes a
pertinent character trait depends on whether it relates to a trait involved in the offense
of continuous violence against the family. See, e.g., Melgar, 236 S.W.3d at 307. A
person commits the offense of continuous violence against the family when—twice
or more during a period of twelve months or less—the actor intentionally,
knowingly, or recklessly causes bodily injury 3 to a member of one’s family4 or
household,5 or to a person with whom the actor has or had a continuing relationship


      3
       PENAL § 22.01(a)(1).
      4
       TEX. FAM. CODE ANN. § 71.003 (West 2019).
      5
       FAM. § 71.005.


                                             10
of a romantic or intimate nature.6 PENAL § 25.11. For reasons explained below, we
conclude that the character trait of generally treating women well is not pertinent to
whether a defendant was likely to have caused bodily injury to a romantic partner or
member of their family or household.
      In Turner v. State, the Second Court of Appeals held that the trial court abused
its discretion, in a murder case, by excluding a character witness from testifying that,
in his opinion, the defendant was neither aggressive nor violent. 413 S.W.3d 442,
453 (Tex. App.—Fort Worth 2012, no pet.). The Turner court explained that, “in a
prosecution for a crime of violence, the defendant’s character for being peaceful is
pertinent because evidence of peaceful character makes it less likely that the
defendant committed the crime.” Id.
      Similarly, in Wilson, where the defendant was charged with aggravated sexual
assault of a child, the First Court of Appeals held that the trial court abused its
discretion by excluding the testimony of seven defense witnesses who would have
testified that the defendant “had a good character regarding moral and safe conduct
around children.” 451 S.W.3d at 886. The Wilson court explained that the character
trait of being moral and safe around children was “directly relevant to [the] offense
with which he had been charged.” Id.
      In Melgar, where the defendant was charged with kidnapping a salesman to
collect a debt, the First Court of Appeals also held that the trial court abused its
discretion by excluding the testimony of five business associates who would have
testified that the defendant is “an honest, non-violent businessman, whom they
trusted.” 236 S.W.3d at 307. His reputation among business associates as honest
and non-violent was pertinent because he was charged with intentionally or



      6
       FAM. § 71.0021.


                                          11
knowingly abducting a business associate to settle his debts. See PENAL § 20.03
(defining “kidnapping”).
      In Hamman v. State, where the defendant was charged with embezzlement,
the Court of Criminal Appeals held that the trial court abused its discretion in
excluding witnesses who would have testified that the defendant’s “general
reputation for honesty and fair dealings was good.” 314 S.W.2d 301, 305 (Tex.
Crim. App. 1958). Honesty was pertinent because Hamman was charged with a
crime of dishonesty, namely, embezzlement.
      Lastly, in Foley v. State, where the defendant was charged with driving while
intoxicated, the Court of Criminal Appeals held that the trial court abused its
discretion by excluding a witness from testifying that the defendant’s general
reputation for sobriety was good. 356 S.W.2d 686, 687 (Tex. Crim. App. 1962).
One’s reputation for sobriety was relevant because an essential element of the
offense with which Foley was charged was that he was not sober.
      In most of the cases cited above, the character trait in question pertained
directly to the nature of the act involved in the commission of the offense. Honesty,
peacefulness, and sobriety were pertinent insofar as they were directly incompatible
with embezzling, murdering, and drunk driving, respectively. However, in other
cases, the character trait was pertinent because of the nature of the victim involved
in the charged offense. If, for instance, in Wilson, the defense had offered character
witnesses to testify that the defendant had a good reputation for moral and safe
conduct around adults, rather than children, the testimony may have been properly
excluded because such a trait was not pertinent to whether the defendant likely
sexually assaulted a child. Similarly, the issue before us turns on the character trait
Appellant sought to elicit and its connection to the nature of the victim contemplated
by the offense of continuous violence against the family. See PENAL § 25.11. The


                                          12
connection is not that the victim was a female, it is, rather, that the victim was family
and a romantic partner with its informal, private, and extended interactions.
      Appellant was convicted of continuous violence against the family, in part,
because the victim, Virginia McMahan, belonged to a protected class recognized
under Section 25.11 of the Penal Code. PENAL § 25.11. Section 25.11 dictates that
one protected class under the statute is those who are in a “dating relationship,” under
Section 71.0021 of the Texas Family Code. FAM. § 71.0021. “Dating relationship”
is defined as “a relationship between individuals who have or have had a continuing
relationship of a romantic or intimate nature.” Id. Nowhere in Section 71.0021 is
there a reference to the victim’s gender. What is relevant is that the victim has a
specific kind of relationship with the defendant, not that the victim is a woman. Had
Appellant’s five character witnesses testified that Appellant has a good reputation
for the nonviolent treatment of former spouses and romantic partners, then their
testimony may have been relevant. See TEX. R. EVID. 404(a)(2)(A). Here, however,
Appellant’s five character witnesses would have testified as to Appellant’s good
reputation for “the ethical treatment of women.” Not women with whom Appellant
has had continuing romantic relationships, but women generally. As such, the trial
court did not err in excluding Appellant’s five character witnesses because, through
their testimony, Appellant sought to introduce inadmissible evidence of an
impertinent character trait. See TEX. R. EVID. 404(a)(1).
      Appellant had the burden of demonstrating that the trial court abused its
discretion when it excluded the five character witnesses from testifying; he failed to
do so. Appellant’s trial counsel asked Brandon Lusk, a friend of Appellant’s for
about fifteen years, whether Appellant’s reputation for “the ethical treatment of
women” and “treating women fine” was good, and Lusk responded that it is. The
State objected that such a character trait was not relevant to the charged offense, and


                                           13
the trial court sustained the objection. The trial court then permitted Appellant’s
trial counsel to make a “bill” in order to preserve a record of how Appellant’s other
character witnesses would have testified.
        In Appellant’s offer of proof, the only information proffered to the trial court
was that the four remaining character witnesses would testify regarding his “ethical
treatment of women.” Appellant’s trial counsel stated that the “sole purpose of [her]
tender of their testimony [wa]s to testify that they are familiar with [Appellant’s]
reputation as to the ethical treatment of women.” Appellant’s trial counsel then
proceeded outside the presence of the jury to ask each witness their name, whether
they were familiar with Appellant’s reputation for the ethical treatment of women,
and, if so, whether it was good or bad. The responses provided by the witnesses
were that Appellant’s reputation was “excellent,” “great,” “good,” and “very good.”
        The nature and length of the witnesses’ relationship with Appellant was not
given;7 what the witnesses meant by their use of the term “ethical treatment” was
not given; the context in which the witnesses knew of Appellant’s reputation for
treatment of women was not explored; and whether or not that included violence or
family members was never stated.
        There are many dictionary definitions for and common usages of the word
“ethical,” 8 and some of the given synonyms include “all right, decent, good, honest,
honorable, just, moral, nice, right, right-minded, righteous, straight, true, upright,
virtuous . . . noble, principled, respectable . . . stand-up . . . upstanding . . .




        7
          We note one exception: Brandon Lusk, whose testimony was objected to by the State and excluded
as irrelevant by the trial court before Appellant’s trial counsel began making an offer of proof.
        “[C]onforming to a high standard of morality or virtue,” or “following the accepted rules of moral
        8

conduct,” or “guided by or in accordance with one’s sense of right and wrong.” Ethical, MERRIAM-
WEBSTER.COM, https://www.merriam-webster.com/thesaurus/ethical (last visited April 5, 2022).


                                                   14
conscientious, conscionable . . . [and] scrupulous.” 9 Many of these synonyms for
the word ethical do not necessarily connote a character trait of nonviolence. The
sense in which the witnesses were using the phrase “ethical treatment” was
unknown, and how the average juror might interpret the testimony in terms of
application to the issue of violence toward family or romantic partners and,
therefore, how such testimony would have been relevant to the charged offense of
“continuous violence against the family” cannot be determined based on Appellant’s
offer of proof.10 Further, we can determine no abuse of discretion by the trial court’s
ruling excluding the testimony, without more. Accordingly, the issue of what
relevance the testimony of these witnesses had or the harm suffered by Appellant by
their exclusion is not clear. We hold that the trial court did not abuse its discretion
in excluding Appellant’s character witnesses.
        C. In any event, the trial court’s exclusion of Appellant’s five character
        witnesses was harmless.
                1. Standard of Review
        There are two possible standards of review when conducting a harmless error
analysis: constitutional errors and nonconstitutional errors. See TEX. R. APP. P.
44.2(a), (b). “Exclusions of evidence are unconstitutional only if they significantly
undermine fundamental elements of the accused’s defense.” Potier v. State, 68
S.W.3d 657, 666 (Tex. Crim. App. 2002). A criminal defendant’s inability to
“present his case to the extent and in the form he desired is not prejudicial where . . .
he was not prevented from presenting the substance of his defense to the jury.” Id.


        9
         Id. (also citing the synonyms for “ethical” included above).
        10
          Questions propounded to witnesses using static phrasing of “reputation for ethical treatment,”
without more, may not result in “the nature of the disputed evidence [being] apparent” for the purposes of
appellate review in every case. Cf. Moody v. State, No. 01-05-00395-CR, 2006 WL 3230204, at *2–3, *8
(Tex. App.—Houston [1st Dist.] 2006, no pet.) (mem. op., not designated for publication).


                                                    15
(emphasis added). Thus, “[w]hile excluding testimony that would ‘incrementally’
further the defendant’s defensive theory is not constitutional error, excluding
evidence that ‘goes to the heart of the defense’ is.” Wilson, 451 S.W.3d at 886
(quoting Ray v. State, 178 S.W.3d 833, 836 (Tex. Crim. App. 2005)).
      Assuming, arguendo, that the trial court’s exclusion of Appellant’s five
character witnesses was erroneous, and if that error rose to the level of a
constitutional error, we must reverse unless we determine, beyond a reasonable
doubt, that the error did not contribute to Appellant’s conviction. TEX. R. APP. P.
44.2(a). Constitutional error does not contribute to the conviction if the verdict
“would have been the same absent the error.” Clay v. State, 240 S.W.3d 895, 904
(Tex. Crim. App. 2007). In making this determination, we must “calculate, as nearly
as possible, the probable impact of the error on the jury in light of the record as a
whole.” Wall v. State, 184 S.W.3d 730, 746 (Tex. Crim. App. 2006). A trial court’s
clearly erroneous exclusion of relevant, reliable evidence may constitute a
constitutional error when the excluded evidence “form[ed] such a vital portion of the
case that exclusion effectively preclude[d] the defendant from presenting a defense.”
Wiley v. State, 74 S.W.3d 399, 405 (Tex. Crim. App. 2002) (quoting Potier, 68
S.W.3d at 665).
      Alternatively, a nonconstitutional error must be disregarded unless it affected
Appellant’s substantial rights. TEX. R. APP. P. 44.2(b). “A substantial right is
affected when the error had a substantial and injurious effect or influence in
determining the jury’s verdict.” Moore v. State, 624 S.W.3d 676, 682 (Tex. App.—
Houston [14th Dist.] 2021, pet. ref’d) (citing King v. State, 953 S.W.2d 266, 271
(Tex. Crim. App. 1997). “[A]n error has a substantial and injurious effect or
influence if it substantially swayed the jury’s judgment.” Thomas v. State, 505
S.W.3d 916, 926 (Tex. Crim. App. 2016). Thus, in reviewing the significance of a


                                         16
nonconstitutional error, “[w]e examine the record as a whole, and if we are fairly
assured that the error did not influence the jury or had but a slight effect, we conclude
that the error was harmless.” Ray, 178 S.W.3d at 836 (citing Morales v. State, 32
S.W.3d 862, 867 (Tex. Crim. App. 2000)).
       In our assessment of whether the jury was more than slightly influenced by
the exclusion of Appellant’s five character witnesses, we consider everything in the
record, including all of the admitted evidence, the nature of the evidence supporting
the jury’s verdict, how the excluded evidence might have been considered amongst
the other evidence in the case, the jury instructions, the State’s and defense’s theories
of the case, closing arguments, and the extent to which the State took advantage of
the error. See Motilla v. State, 78 S.W.3d 352, 355–56 (Tex. Crim. App. 2002);
Seidule v. State, 622 S.W.3d 480, 493 (Tex. App.—Houston [14th Dist.] 2021, no
pet. h.).
             2. Analysis
        Appellant argues that he suffered harm of a constitutional magnitude when
the trial court excluded his character witnesses because “those witnesses represented
the heart of [his] defense, or arguably his sole defense, which was to show his
reputation for ethical treatment of women.” The State counters that Appellant’s five
character witnesses were not crucial to his theory of the case: that McMahan
fabricated her accusations because Appellant cheated on her. In other words,
because the trial court’s evidentiary ruling did not deprive Appellant of the ability
to present a defense, any resulting harm is nonconstitutional in nature. The State
further argues that the testimony that Appellant has a good reputation for treating
women ethically would have been “counterproductive to his own narrative that his
cheating motivated [McMahan] to lie about him.” After all, the State argues,




                                           17
Appellant made his infidelity “the centerpiece of his defense[,]” and “cheating on
[his] girlfriend is not an ethical treatment of a woman.” We agree with the State.
      The proposed testimony of Appellant’s five excluded character witnesses did
not constitute the heart of his defense because the defense’s theory was essentially
that McMahan was dishonest and fabricated her accusations against Appellant in
retaliation for his philandering with other women while they were dating. Therefore,
if the five excluded witnesses had testified, their testimony would have been that
although Appellant repeatedly cheated on McMahan, he treated other women
ethically. Appellant was not prevented from presenting a defense to the jury when
the trial court refused to allow five witnesses to testify that Appellant had a good
reputation for treating women ethically.        Appellant presented evidence that
McMahan was dishonest and that she lied about the alleged offenses out of animosity
toward Appellant for cheating on her “not just once, not just twice, [but] several
times.” Thus, assuming that the exclusion of these witnesses was error, it did not
rise to the level of a constitutional error because it did not deprive Appellant of his
ability to present his defense. See Wilson, 451 S.W.3d at 886.
      We further conclude that the trial court’s evidentiary ruling was harmless
because it would not have substantially swayed the jury’s judgment and, if it had any
effect, it would only be slight. See Thomas, 505 S.W.3d at 926; Ray, 178 S.W.3d at
836. Appellant’s defense was that he cheats on his partners and that Virginia
McMahan, his former partner, was so upset with him over this character flaw that
she fabricated accusations that he physically assaulted her during the course of their
relationship in order to punish him for his infidelity. The testimony of five witnesses
that Appellant treats other women ethically would not have materially advanced his
own theory of the case for at least two reasons. First, whether Appellant generally
behaves well toward women, without more, does little to make it more or less likely


                                          18
that Appellant would use violence toward those with whom he is engaged in a
romantic relationship. How individuals behave toward their romantic partners may
vary from how they treat every other person of the same sex or gender. Second,
Appellant’s theory of the case and the central theme of his defense—cheating on
Virginia McMahan—itself constitutes the unethical treatment of a woman. For these
reasons, we hold that the trial court’s exclusion of Appellant’s five character
witnesses was neither erroneous nor harmful. Accordingly, we overrule Appellant’s
second issue.
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                W. BRUCE WILLIAMS
                                                JUSTICE


April 7, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           19